Opinion issued June 13,2008
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00447-CR
____________

IN RE LAWRON COLEMAN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Lawron Coleman, has filed a petition for writ of mandamus requesting
that this Court compel respondent (1) to rule on his "motion to set aside indictment" in
trial court cause number 52757.  We deny the petition.
	First, there are three prerequisites for the issuance of a writ of mandamus by
an appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Although relator  attached a copy
of a file-marked motion, the motion is neither a sworn or certified copy. 
Additionally, relator has not provided this Court with a record that shows that the
motion was brought to the attention of the respondent, or that a demand for
performance was made and refused.
	Second, relator's petition does not meet the requirements of the Texas Rules
of Appellate Procedure.  For example, it does not certify that a copy was served on
respondent.  See Tex. R. App. P. 9.5, 52.3(j).   Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Ogden Bass, Judge, 23rd District Court, Brazoria County.